Case: 16-17620   Date Filed: 03/28/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17620
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:09-cr-20587-MGC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANTWAN SMITH,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 28, 2017)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-17620     Date Filed: 03/28/2017    Page: 2 of 2


      Antwan Smith served 70 months of imprisonment for possessing a firearm

and ammunition after a felony conviction, and possessing heroin. His sentence

included a three-year term of supervised release. Although he violated his

supervised release by testing positive for use of controlled substances several

times, the Court demonstrated leniency by sentencing him to time-served and

warning him that it was his last chance. Smith disregarded that warning and

violated his supervised release again by driving with a suspended license, failing to

timely notify his probation officer about two arrests, and failing to attend all of his

required treatment programs. He appeals the 11-month within-guideline sentence

that he received for this second violation, arguing that it is substantively

unreasonable. Smith’s sentence is substantively reasonable in light of the totality

of the circumstances. It is not “outside the range of reasonable sentences dictated

by the facts in the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir.

2010) (en banc) (internal quotation marks omitted).

      AFFIRMED.




                                           2